Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
* Note that all responses to this action should be sent to Art Unit 1765.

Allowable Subject Matter
The following is an Examiner's statement of reasons for the indication of allowable subject matter: Applicant(s) claimed invention is directed to an enzymatic process for depolymerization of post-consumer poly(ethylene terephthalate) by a glycolysis reaction, comprising steps of:
adding poly(ethylene terephthalate) and ethylene glycol to a stirred tank 
reactor;
b) adjusting the temperature to a value between 20 and 100°C and stirring at
     a speed between 20 and 300 rpm; and
c) adding a charge of a catalyst between 0.01 to 1.0 g/g PET to the reactor,
wherein the catalyst comprises one or more enzymes of the cutinase, esterase or lipase type, wherein, after a period of time of from 2 to 30 days, a final stream comprising terephthalic acid (TPA), mono-hydroxyethylene terephthalate (MHET) and bis-hydroxyethylene terephthalate (BHET) is obtained, which comprises 30 to 95mol% of BHET based on the total of final products of the reaction. The crux of the invention lies in the discovery that a glycolysis reaction may be performed without the use of metal or hydrolysis reaction, in which the main product is typically terephthalic acid (TPA) which, when returned to the polymerization process, must then be esterified with ethylene glycol (esterification reactions) to obtain bis-hydroxyethylene terephthalate (BHET) in the next step, and then carry out the polymerization process for synthesis of new PET. However, when hydrolysis processes are employed, the products from depolymerization must be recovered from the liquid phase for the subsequent process of repolymerization, since the presence of water is undesirable in the esterification reaction. Thus, the art of record demonstrates other enzymatic processes for depolymerizing of postconsumer waste, which do not however, contain the advantages as mentioned and neither avoid the problems as mentioned above.
Any comments considered necessary by applicant must be submitted no later 
than the payment of the Issue Fee and, to avoid processing delays, should 
preferably accompany the Issue Fee. Such submissions should be clearly 
labeled "Comments on Statement of Reasons for Allowance."

Information Disclosure Statement
Note that any future and/or present information disclosure statements must comply with 37 CFR § 1.98(b), which requires a list of the publications to include: the date and place of publication to be submitted for consideration by the Office. 

Improper Claim Dependency
Prior to allowance, any dependent claims should be rechecked for proper dependency if independent claims are cancelled. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRESSA M BOYKIN whose telephone number is (571)272-1069.  The examiner can normally be reached on M-F 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-2721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 
/Terressa Boykin/Primary Examiner, Art Unit 1765